Title: To Thomas Jefferson from Maryland General Assembly, 31 December 1807
From: Maryland General Assembly
To: Jefferson, Thomas


                        
                            By the House of Delegates, Decr 31st. 1807.
                        
                        Resolved, that at the present moment, when the peace of the United States is threatned by the European
                            powers, it essentially becomes the duty of the General Assembly of Maryland to provide for the protection of its Citizens,
                            Resolved that Mr. Dorsey Mr Winder Mr Bruce Mr Mitchell and Mr.
                                Little, be a Committee to enquire and report to this house with
                            all possible dispatch, whether any and what quantity of Muskets and other Military Stores, Can be procured by purchase,
                            for the use of the States and the price thereof. 
                  True Copy Test
                        
                            Jn. Brewer Clk Ho Del
                        
                    